t uterdal reveuae enn uniform issue list ay u6 ve nov pep ekt3 ‘ legend ira x individual amount a bank b bank c amount d dear iin this is in response to your request dated date as supplemented by correspondence dated october and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the ‘ ‘code this correspondence was also supplemented bya telephone conference held on date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old from through you were employed as a secretary you maintained an individual_retirement_arrangement ira ira x with bank b which _was invested ina certificate of deposit in date you engaged the services of a financial advisor individual y to assist with financial planning you discussed ira x with individual y and explained that'it was invested ina certificate of deposit at bank b but you could not remember the maturity_date individual y advised you to considera rollover of the ira x balance into another ira when the certificate of deposit matured you agreed that you would roll over the ira x balance into another ira upon the maturation of the certificate of deposit n addition during this meeting you also discussed retirement income needs and the cash_flow necessary to provide that income one of the things that was discussed was an annuity you discussed some of the features of an annuity with individual y including tax-deferred growth which were features that you had heard mentioned in the past about iras page g u v e u c u e you received a letter dated date from bank b informing you that the certificate of deposit which funded ira x was about to mature the letter asked if you wished to have a new certificate of deposit issued to fund ira x or have some other that you action taken in correspondence dated date you informed bank b wished to take a distribution of the balance of ira x which you planned to roll over into an annuity on date bank b issued a check to you for amount a which was a total_distribution from ira x on date you deposited amount a into a checking account at bank c on date you met with individual y to discuss your financial plan at that time you had forgotten that individual y was not aware of the date that the ira x certificate of deposit matured you did not inform individual y that the certificate of deposit which had funded ra x had matured and that you had received a total_distribution of amount a at this meeting individual y suggested that you invest in an annuity and from ira x to purchase this you wrote a check from your checking account at bank c for amount d annuity amount d is more than amount a you mistakenly thought that the investment in the annuity was the same as rolling over the ira x proceeds into another ira and that the rollover had been successfully accomplished within the 60-day rollover period since it was your intent to rojl over the ira x distribution you assumed that individual y had taken this into account in-his recommendation for the annuity you were not aware that the ira x distribution could not be commingled with other funds in a rollover tax returns you gave when individual y met with you regarding the filing of your j him the form 1099-r for ira x which indicated that you had received a distribution of amount a from ira x in a you commented to individual y that you had rolled the _ira x distribution over into an annuity and thought that the distribution was nontaxable due to a misunderstanding between you and individual y you thought that the annuity was an ira‘and was an eligible arrangement to receive the rollover of the ira x distribution you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a misunderstanding between you and your financial advisor which led to amount a being placed into a non- ira annuity based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in’gross income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in rollover requirement pursuant to determining whether to grant a waiver of the 60-day sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the lime elapsed since the distribution occurred the information you presented and the documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by a misunderstanding between you and individual y your financial advisor since you had previously explained to individual y your ownership of ira x its funding by means of a maturing cerfificate of’deposit and your intent to roll the proceeds of ira x into another ira you thought that the annuity which individual y established for you was a qualifying ira to accomplish your intended rollover you wrote a check from your checking account where amount a had been deposited to fund this annuity however due toa misunderstanding between you and individual y your belief that the annuity was an ira eligible to receive the rollover of the ira x distribution was erroneous therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will page be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the cade this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours dao wy employee_plans technical group manager enclosures deleted copy of letter_ruling notice of intention to disclose
